               Case 5:20-cv-06007-VKD Document 63 Filed 07/21/21 Page 1 of 3




     Kevin Jackson<jackson2796@comcast.net>
     7/12/2021 6:51 PM
     To Jeffrey D. Wohl, Jesse Dienner and 2 others

   Reply
   Forward
   Delete





     Hello Mr. Dienner,

     As noted in Judge DeMarchi’s order, I have concern with the Arbitrators at JAMS. Since the arbitration is
     court ordered, I would like to submit my qualifications for the arbitrator now. Here are my requests:

     1.) Names, Roles, Responsibilities, Locations, and Interactions for those listed on Neville’s email.
     2.) Names of arbitrators receiving stock options.
     3.) Confirmation of Neville’s email content sent. Alleged: “Black Dilemma” article from the American
     Renaissance formerly entitled “Ten Percent is Not Enough” by the Southern Poverty Law Center.

     Those are my concerns. Please pass this information along to the committee in charge of the arbitrator
     selection process. If there are any questions or concerns, please feel free to contact me.

     Best Regards,
     Kevin F Jackson
     541-484-0167
                Case 5:20-cv-06007-VKD Document 63 Filed 07/21/21 Page 2 of 3




     Kevin Jackson<jackson2796@comcast.net>
     7/14/2021 9:10 AM
     To Jesse Dienner Copy Jeffrey D. Wohl and 2 others

   Reply
   Forward
   Delete





     Thanks, Jesse.

     In reading the Employment Minimum Standards, and since this is court-ordered arbitration, I will also
     require a copy of Mr. Neville’s email. Hopefully, this will not be an issue. If it is however, we shall have to
     return to District Court over the matter. Thanks for your time. Please provide the arbitrator selection
     committee a copy of this email. Please also feel free to contact me if there are any questions or concerns.

     Best Regards,
     Kevin F Jackson
     541-484-0167
               Case 5:20-cv-06007-VKD Document 63 Filed 07/21/21 Page 3 of 3




     Kevin Jackson<jackson2796@comcast.net>
     7/19/2021 5:43 AM
     To Jesse Dienner, Jeffrey D. Wohl and 2 others

   Reply
   Forward
   Delete




     Hello Mr. Dienner,

     Under Section C: Questions about Enforcement and Arbitrability, it states,” ...and if compliance
     with minimum standards is in question, JAMS will, if given notice of the dispute, defer the
     arbitration for a reasonable period of time to allow the contesting party to seek a Judicial ruling
     on the issue. I will be seeking a Judicial ruling on the matter and need time for the Court to rule
     on the matter.

     1.) ADEA Compliance
     2.) JAMS Failure to meet Employment Arbitration Minimum Standards (Neville email)

     Please feel to pass this email along to the arbitration selection committee so that I may file the
     necessary paperwork immediately and obtain a court ruling. If there are any questions or
     concerns, please feel free to contact me.

     Best Regards,
     Kevin F Jackson
     541-484-0167
